DETAILED ACTION
	Claims 15, 18-27, and 49-59 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 49-59) along with an election of species in the reply filed on December 7, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established that there is an excessive burden.  This is not found persuasive because burden is not a consideration in international unity of invention practice.
The requirement is still deemed proper and is therefore made FINAL.  Claims 15 and 18-27 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the present application.  As the elected species has been found to be unpatentable, the search has been limited to the elected species.  As claims 58 and 59 do not read on the elected species, claims 58 and 59 are withdrawn from further consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Priority
The claim to priority as a 371 filing of PCT/JP2018/024776 filed on June 29, 2018, which claims benefit of JP 2017-128823 filed on June 30, 2017, JP 2017-177390 filed on September 15, 2017, and JP 2018-099931 filed on May 24, 2018 is acknowledged in the present application file.
Information Disclosure Statement
The Information Disclosure Statements filed on December 27, 2019, March 10, 2021, and December 29, 2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-57 are rejected under 35 U.S.C. 103 as being unpatentable over Proia et al. (WO 2016/130502) in view of Muraoka et al. (WO 2015/046498, with all citations from US PGPUB 2016/0228417 as an English translation).
Muraoka et al. teach the combination of the compound of present claim 51 with another anticancer drug such as docetaxel and paclitaxel.  See paragraph 209, page 13 for the identification of the compound as Compound 1 and Examples 1-6, pages 14-26 of the US Muraoka et al. document.  The compound reads on the claims where X1 and X2 are N, X3-X4 are CH, Y2 is C-R4, Y1 and Y3-Y4 are CH, R1 is substituted imidazole, R2 is alkyl having three carbon atoms, R3 is CONH2, and R4 is alkyl having two carbon atoms.
Muraoka et al. do not teach where the additional compound is a PD-1 inhibitor such as nivolumab.
Proia et al. teach the combination of an HSP90 inhibitor with the PD-1 inhibitor nivolumab for the treatment of tumors by administration of the HSP90 inhibitor ganetespib with an anti-PD-1 antibody.  See Examples 1 and 2, pages 15-17.  The PD-1 inhibitor nivolumab is preferred.  See paragraph 5, page 2 and paragraph 45, page 12.
	The person of ordinary skill in the art would be motivated to combine the teachings of Muraoka et al. and Proia et al. and arrive at the instantly claimed invention as Muraoka et al. show that combining the compound of claim 51 with other cancer therapies can have a synergistic effect as shown in the Examples of Muraoka et al.  As Proia et al. also teach that a synergistic effect is shown when another HSP90 inhibitor, ganetespib, is paired with the PD-1 inhibitor nivolumab, the person of ordinary skill would expect a similar effect if the additional therapy in Muraoka et al. was switched to nivolumab.  Muraoka et al. teach that the effect was seen in other antitumor agents having different action mechanisms.  See paragraph 13, page 1 of the US Muraoka et al. document.  Since the mechanism of the additional anti-tumor agent of Muraoka et al. is not limited, a PD-1 inhibitor such as nivolumab would be a drop-in replacement and would be expected to have similar synergistic effects.  As the combination of an HSP90 inhibitor and a PD-1 inhibitor is known in the art through Proia et al., there would be a reasonable expectation of success.
	Therefore, the claims are prima facie obvious.
Conclusion
	Claims 49-57 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626